Case 1:18-cv-02427-RBJ Document 20 Filed 10/24/18 USDC Colorado Page 1 of 4




                             DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO


_______________________________
John Doe.,                                    Civil Action: No 18-cv-02427
Plaintiff,
v.
Jane Doe,
Defendant.
______________________________




             MOTION FOR EARLY DISCOVERY PURSUANT TO FRCP 26
Case 1:18-cv-02427-RBJ Document 20 Filed 10/24/18 USDC Colorado Page 2 of 4




  1. Time is of the essence in this case as it relates to stored digital data by an as yet

     unnamed third party who Jane Doe contracts with to provide internet service to

     her.

  2. Twitter’s discovering to the Plaintiff of Jane Does IP address will necessitate

     another round of subpoenas on a third party, to discover the identity of the

     subscriber who posted the defamatory tweets.

  3. Under Fed.R.Civ.P. 26(d), “a party may not seek discovery from any source

     before the parties have conferred as required by Rule 26(f),” unless authorized

     by a court order or agreement of the parties or when otherwise allowed under the

     Rules of Civil Procedure. A court order allowing expedited discovery will issue

     only upon a showing of good cause. Qwest Communications Int'l, Inc. V.

     Worldquest Networks, Inc., 213 F.R.D. 418, 419 (D.Colo.2003); Pod-ners, LLC v.

     Northern Feed & Bean of Lucerne LLC, 204 F.R.D. 675, 676 (D.Colo.2002).

  4. In Warner Bros. Records Inc. v. Does 1-20, the court holds that Warner Brothers

     established good cause by showing that “ISPs such as Qwest typically keep

     these logs for brief periods of time before erasing the data they contain. Plaintiffs

     might never identify the Defendants without obtaining access to the data

     contained in the logs.” Warner Bros. Records Inc. v. Does 1-20, No. CIV. 07-

     CV01131LTBMJ, 2007 WL 1655365, at *1 (D. Colo. June 5, 2007).

  5. Here, Plaintiff seeks identical data, subscriber information related to IP

     addresses solely possessed by Twitter, and being retained by an unknown ISP.
Case 1:18-cv-02427-RBJ Document 20 Filed 10/24/18 USDC Colorado Page 3 of 4




   6. Unlike the Plaintiffs in Warner Brothers, Plaintiff in the instant case is one step

      behind, as he must first obtain IP addresses from Twitter, before he can go about

      identifying the offending party.

   7. In Warner Brothers the court ordered that immediate discovery was able to begin

      for the limited purposes of identifying “information sufficient to identify each

      Defendant's true name, address, telephone number, e-mail address, and Media

      Access Control address” and that third party Qwest could move to quash the

      subpoena, it must do so within ten (10) days of being served with it.” Warner

      Bros. Records Inc. v. Does 1-20, No. CIV. 07-CV01131LTBMJ, 2007 WL

      1655365, at *2 (D. Colo. June 5, 2007).

   8. Here, Twitter has admitted service of the subpoena, has had a copy of the

      subpoena since October 9th, and has not filed a motion to quash.

   9. Twitter has agreed to comply with the subpoena once this court grants an order

      for early discovery.

   10. Therefore, Plaintiffs requests that an order be issued, and Twitter be ordered to

      immediately comply with the most recent subpoena.

   WHEREFORE, the Plaintiff requests that this honorable court issue an order

granting the issuance of a Rule 45 subpoena on Twitter, Inc.

DATED: October 24, 2018

                                                          RESPECTFULLY SUBMITTED,
                                                                   /S Matthew W Buck
                                                                            RED LAW
                                                               445 Broadway Suite 126
                                                                    Denver, CO 80203
                                                                        720-771-4511
                                                                        matt@red.law
Case 1:18-cv-02427-RBJ Document 20 Filed 10/24/18 USDC Colorado Page 4 of 4




                              CERTIFICATE OF SERVICE

       I, Matthew W. Buck, hereby certify that I served a copy of the foregoing on all
parties via ECF, and to Twitter, Inc. via e-mail as Plaintiff’s counsel and Twitter’s
counsel have been exchanging documents via e-mail.

                                                                      /S Matthew W Buck
